DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                    MICHAEL JOHN VERRA, JR.,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1158



                         September 17, 2021

Appeal pursuant to Fla. R. App. P.9.141(b)(2) from the Circuit Court
for Pasco County; Kimberly Campbell Judge.

Sara Mollo, Public Defender, and Maria DeLiberato, Assistant
Public Defender, Clearwater, for Appellant.


PER CURIAM.

     Affirmed.

LaROSE, BLACK, and, LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.